USCA11 Case: 21-10697      Date Filed: 12/06/2021   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10697
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOSE CUERO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:06-cr-00379-JSM-EAJ-3
                   ____________________
USCA11 Case: 21-10697         Date Filed: 12/06/2021      Page: 2 of 3




2                       Opinion of the Court                  21-10697


Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and
BRANCH, Circuit Judges.
PER CURIAM:
        Jose Cuero appeals pro se the denial of his motion for com-
passionate release. 18 U.S.C. § 3582(c)(1)(A). Cuero argues that the
district court erred by relying on the policy statement in section
1B1.13 of the Sentencing Guidelines to determine that he failed to
identify extraordinary and compelling reasons for early release.
U.S.S.G. § 1B1.13 & cmt. n.1. We affirm.
        Cuero moved for compassionate release based on his “issues
involving body pain and swelling” and medication that compro-
mised his immune system and increased his risk of medical compli-
cations from COVID-19. The government responded that Cuero’s
ailments did not constitute extraordinary and compelling reasons
to justify early release under section 1B1.13. The government sub-
mitted Cuero’s medical records, which established that he suffered
from dermatitis, foot pain, heartburn, red eye, and athlete’s foot.
       The district court denied Cuero’s motion. The district court
found that Cuero’s medical “records show[ed] that [he] is healthy”
and that his “few minor health problems . . . would [not] prevent
him from selfcare” in prison. The district court ruled that no ex-
traordinary and compelling reasons existed to release Cuero be-
cause his “medical status [is] Care Level 1,” “which [is] the lowest
and least serious of the four . . . [healthcare] categories” established
USCA11 Case: 21-10697        Date Filed: 12/06/2021    Page: 3 of 3




21-10697               Opinion of the Court                       3

by the Bureau of Prisons for inmates who “are generally healthy,
under 70 years of age, and may have limited medical needs requir-
ing clinician evaluation and monitoring.”
        Cuero’s argument that the district court was not bound by
the policy statement in section 1B1.13 is foreclosed by precedent.
In United States v. Bryant, 996 F.3d 1243 (11th Cir. 2021), we held
that the policy statement in section 1B1.13 governs a motion for
compassionate release and that a district court cannot “develop
‘other reasons’ that might justify a reduction in a defendant’s sen-
tence.” Id. at 1247–48. Cuero does not dispute that none of his med-
ical conditions qualified as extraordinary and compelling enough
to warrant early release under section 1B1.13. “[D]istrict courts
may not reduce a sentence under Section 3582(c)(1)(A) unless a re-
duction would be consistent with 1B1.13.” Id. at 1262. So, the dis-
trict court correctly denied Cuero’s motion.
       We AFFIRM the denial of Cuero’s motion for compassion-
ate release.